Citation Nr: 0701709	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased initial rating for a left 
ankle disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to February 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a low back disability.

The veteran's claim for an increased initial rating for a 
left ankle disability is addressed in the remand attached to 
this decision and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a February 1997 rating 
decision that denied service connection for a low back 
disability or a March 1999 rating decision that found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability.

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.






CONCLUSIONS OF LAW

1.  The February 1997 and March 1999 rating decisions that 
denied service connection for a low back disability are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received for service 
connection for a low back disability.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2004 and a 
rating decision in June 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2005 
statement of the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  However, the issue of whether new and material 
evidence has been submitted to reopen the claim is being 
resolved in favor of the claimant.  Therefore, the Board 
finds that the requirements outlined in Kent for a claim of 
new and material evidence are no longer applicable in this 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In the remand portion 
of this decision, the Board has requested that the VA obtain 
a medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

In a decision dated in February 1997, the RO denied the 
veteran's clam for service connection for a low back 
disability.  In March 1999, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the February 1997 and the 
March 1999 decisions became final because the appellant did 
not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in December 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before the VA at the time of the prior final 
decision consisted of some service medical records and the 
veteran's own statements.  The RO found that there was no 
evidence of a current back disability.  The claim was again 
denied in March 1999.

The veteran's service medical records show complaints of back 
pain in service.  In June 1979 the veteran was treated for 
lower back pain secondary to lifting injury.  A June 1980 
record states that he dove off a diving board and hurt his 
back.  At a hearing before the RO in December 2004, the 
veteran explained that he did not recall the diving incident, 
but did injure his back while lifting a jeep wagon.  An 
expiration of term of service (ETS) examination conducted in 
January 1981 is void of findings, complaints, or diagnoses of 
a low back disability.  A March 1981 record shows that in 
February 1981, the veteran injured the small of his back 
during a fall from a bar stool.

The February 1997 and March 1999 rating decisions denied 
service connection for a low back disability because no low 
back disability was shown o be present.

New VA medical evidence shows that the veteran has been 
diagnosed with degenerative disc disease of the lumbar spine.

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating his claim because it 
establishes a previously unestablished fact, that the veteran 
has a current low back disability.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for a low back disability is reopened, and the 
appeal is granted to that extent only.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability and the claim is reopened.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
shown in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination is needed.  38 C.F.R. § 3.159(c)(4).

In May 2005, the RO received a notice of disagreement from 
the veteran's representative as to a February 2005 rating 
decision, which granted entitlement to service connection for 
a left ankle fracture with osteophytosis with a disability 
rating of 10 percent.  However, it does not appear from a 
review of the claims folder that the veteran has been issued 
a statement of the case on that issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board finds that a VA examination would be 
useful in this case.  The veteran's service medical records 
include a March 1979 enlistment examination, which is void of 
findings, complaints, symptoms, or diagnoses of a low back 
disability and states that the veteran was in good health.  
In June 1980, the veteran sought treatment for complaints of 
low back pain that resulted from either a diving board 
accident or the lifting of a jeep wagon.  This record notes 
that he had recurrent back problems since an automobile 
accident prior to service.  The January 1981 ETS examination 
is void of findings, complaints, or diagnoses of a low back 
disability.  In February 1981, the veteran re-injured low 
back when he fell from a bar stool.  The claimant has stated 
that the back disability is related to service.  The Board 
finds that a medical examination is needed to determine 
whether any current back disability is related to the 
veteran's service.

Accordingly, this case is REMANDED for the following:

1.  Issue a statement of the case 
regarding the issue of entitlement to an 
increased evaluation for a left ankle 
disability, currently rated as 10 percent 
disabling.  The appellant and his 
representative are hereby notified that a 
timely substantive appeal must be filed 
if appellate review by the Board is 
desired.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with this 
examination.  This review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)  Diagnose any current back 
disability.

b)  If the veteran does have a 
current back disability, is it as 
likely as not (50 percent 
probability or more) that it was 
incurred in or aggravated as a 
result of the veteran's service, to 
include his inservice treatment for 
complaints of back pain?

3.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


